DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107452894 (‘894 herein after) in view of CN 109494242 (‘242 herein after).
‘894 discloses a display panel, in [0002-0086] and Figs. 1-5, comprising a display region; and an opening area (13) at least partially surrounded by the display, wherein at least one separation pillar (21 ~ barrier wall) is provided between the display area and the opening area (13), the display panel having on a first side a film encapsulation (12) covering the blocking wall (21) and the display area.
‘894 does not disclose wherein the blocking wall has a convex-concave structure on at least one surface in contact with the film encapsulation.
‘242 discloses a display panel, in [0002-0080] and Figs. 1-18, that the barrier wall (22) has a convex-concave structure on at least one surface in contact with the film encapsulation, providing a plurality of grooves in the top surface of the annular barrier wall to enlarge the contact area of the annular barrier wall with the first inorganic layer (26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine ‘894 and ‘242 to enable the structure of ‘894 to have the convex-concave shape of the structure of ‘242 to increase the contact area with of the barrier wall. 
Re claim 2, the combination discloses as follows: ‘894 discloses wherein the display panel further comprises a substrate (10)  located on a second side of the display panel opposite to the first side, and the barrier wall (21) has a first surface facing away from the substrate (10), a second surface facing the substrate, a third surface located between the first surface and the second surface and facing away from the aperture area, and a fourth surface located between the first surface and the second surface and facing the aperture area. ‘242 discloses wherein the convex-concave structure comprises a bump or a recess disposed on at least one of the first surface, the second surface, the third surface, or the fourth surface of the barrier wall.
Re claim 3, ‘242 discloses wherein the convex-concave structure comprises protrusions or depressions provided on at least one of the first surface, the second surface, the outer peripheral surface and the inner peripheral surface of the blocking wall; the convex-concave structure includes a plurality of protrusions disposed at intervals along a circumference of the opening region on at least one of an outer peripheral surface and an inner peripheral surface of the blocking wall (22).
Re claims 4 and 5, One of ordinary skill in the art would have been led to the recited intervals and width through routine experimentation to achieve a desired device dimension, device associated characteristics and device density on the finished wafer.
            In addition, the selection of intervals and width, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
         Note that the specification contains no disclosure of either the critical nature of the claimed intervals and width or any unexpected results arising therefrom. Where patentability is said to be based upon particular intervals and width or upon another variable recited in a claim, the Applicant must show that the chosen intervals and width are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 6, ‘242 discloses a spacing between two adjacent protrusions located on at least one of an outer peripheral and an inner peripheral surface of the blocking wall in the straight segments is less than a spacing between two adjacent protrusions located on at least one of an outer peripheral surface and an inner peripheral surface of the blocking wall in the corner segments (Fig. 8).
Re claim 7, ‘242 discloses wherein the convex-concave structure comprises one or more of the depressions provided on the first surface of the blocking wall (Fig. 8).
Re claim 8, ‘242 discloses wherein the at least one barrier wall comprises: a first barrier wall (42a) arranged around the aperture area; and a second barrier wall (42b) located on a side of the first barrier wall (42a) facing away from the aperture area and arranged around the first barrier wall.
Re claim 9, ‘894 discloses wherein the barrier wall comprises a plurality of segments arranged at intervals along a circumferential direction of the aperture area (Fig. 2C).
Re claim 10, ‘242 discloses wherein each barrier wall comprises one insulating layer on the substrate, protrusions or depressions being provided on the surface of each insulating layer in contact with said film encapsulation (Fig. 8). 
Re claim 13, ‘242 discloses wherein the thin film encapsulation comprises and organic encapsulation layer and one or more inorganic encapsulation layers covering the barrier wall and encapsulating the organic encapsulation layer (Fig. 8).
Re claim 14, ‘242 discloses wherein the display panel is an organic light emitting diode display panel.
Re claim 15, ‘242 discloses wherein the aperture area is completely surrounded by the barrier wall (Fig. 8).
Re claim 16, ‘242 discloses wherein one or more recesses are disposed on a first surface of the first barrier wall (42a) facing away from the substrate, and one or more recesses are disposed on a first surface of the second barrier wall (42b) facing away from the substrate (Fig. 11).
Re claim 17, One of ordinary skill in the art would have been led to the recited depth through routine experimentation to achieve a desired device dimension, device associated characteristics and device density on the finished wafer.
In addition, the selection of depth, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
  Note that the specification contains no disclosure of either the critical nature of the claimed depth or any unexpected results arising therefrom. Where patentability is said to be based upon particular depth or upon another variable recited in a claim, the Applicant must show that the chosen depth is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 19, ‘894 discloses wherein the display panel further comprises an additional barrier wall disposed on an outer periphery of the active area, and a convex-concave structure is provided on at least one surface of the additional barrier wall in contact with the thin film encapsulation (Fig. 2C).
Re claim 20, ‘894 discloses manufacturing a display panel, in [0002-0086] and Figs. 1-5, comprising a display region; and fabricating an opening area (13) at least partially surrounded by the display, wherein at least one separation pillar (21 ~ barrier wall) is provided between the display area and the opening area (13), forming on a first side a film encapsulation (12) covering the blocking wall (21) and the display area.
‘894 does not disclose wherein the blocking wall has a convex-concave structure on at least one surface in contact with the film encapsulation.
‘242 discloses a display panel, in [0002-0080] and Figs. 1-18, that the barrier wall (22) has a convex-concave structure on at least one surface in contact with the film encapsulation, providing a plurality of grooves in the top surface of the annular barrier wall to enlarge the contact area of the annular barrier wall with the first inorganic layer (26).


Claims 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107452894 (‘894 herein after) in view of CN 109494242 (‘242 herein after) as applied to claims 1-10, 13-17, 19 and 20 above, and further in view of CN 106783926 (‘926 herein after).
Re claims 11 and 12, the combination does not disclose wherein the active area comprises an interlayer dielectric layer, a planarization layer, and a pixel definition layer, and the at least one insulating layer comprises: a first insulating layer, the first insulating layer and the planarization layer being disposed in the same layer and made of the same material; and a second insulating layer, the second insulating layer and the pixel definition layer being disposed in the same layer and made of the same material.
‘242 discloses wherein the display region comprising a planarizing layer, a pixel defining layer.
‘926 discloses a display panel in [0002-0046] and Figs. 1-4 wherein each barrier wall comprises more insulating layers; a first inorganic layer is disposed in the same layer as the first insulating layer, the gate electrode is disposed on the same layer as the first metal layer; the second insulating layer is disposed in the same layer as the second inorganic layer; the source electrode and the drain electrode are disposed in the same layer as the second metal layer; the third insulating is disposed the same layer as the third inorganic layer; the display region further comprises an isolation pillar layer (post).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine ‘894, ‘242 and ‘926 to enable multiple insulating layers and pillar layer from ‘926 to be added to the combination to provide protection to the device.
Re claim 18, ‘926 discloses wherein the third insulating layer (42) is located on the second insulating layer (41), and a width of a cross section of the third insulating layer (42) parallel to the substrate (1) is smaller than that of a cross section of the second insulating layer parallel to the substrate, to form the convex-concave structure (Fig. 2).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0359252 disclose a similar configuration of a display panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        June 7, 2022